Citation Nr: 1443513	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, postoperative arthroscopic chondroplasty, from January 28, 2008 until January 17,  2011, from April 1, 2011 to April 10, 2013 and beginning on June 1, 2013.
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, postoperative meniscectomy, from January 28, 2008 until March 21, 2011, and from June 1, 2011.

3.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the left knee beginning on April 17, 2012.
 
4.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee beginning on April 17, 2012.

5.  Entitlement to an initial compensable rating for limitation of extension of the left knee beginning on April 18, 2014.

6.  Entitlement to an initial compensable rating for limitation of extension of the right knee beginning on April 18, 2014.
 
7.  Entitlement to an initial compensable rating for surgical scar of the left knee beginning on January 18, 2011.
 
8.  Entitlement to an initial compensable rating for surgical scar of the right knee beginning on March 22, 2011.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1987 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral knee degenerative joint disease and assigned an initial 10 percent rating.

In a December 2010 DRO decision, the agency of original jurisdiction (AOJ) assigned separate 10 percent ratings for left and right knee degenerative joint disease.

In a May 2011 rating decision, the AOJ assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence following left knee surgery.  This temporary total evaluation was assigned, effective January 18, 2011, and a 10 percent rating was assigned beginning on March 1, 2011.

In a November 2012 rating decision, the AOJ assigned separate 20 percent ratings for left and right knee recurrent subluxation, both effective April 17, 2012.  In addition, a separate noncompensable rating for a surgical scar to the left and right knees, each, were assigned, effective March 22, 2011.  As higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2014 DRO decision, the AOJ awarded a temporary total rating for surgical or other treatment necessitating convalescence due to left knee surgery for the period from April 10, 2013 to June 1, 2013.  A 10 percent rating was then assigned beginning on June 1, 2013.

The Board remanded the instant claims in January 2014.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2014 DRO decision, the AOJ assigned separate noncompensable ratings for left and right knee limitation of extension, effective April 18, 2014.  As higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for a higher initial rating remains on appeal.  See AB, supra.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated through November 2013; such records appear to have been considered in the June 2014 supplemental statement of the case (SSOC).

The Board's decision as to the claims for an initial compensable rating for a surgical scar of the left and right knees are set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished.

2.  The Veteran's surgical scar of the left knee associated with degenerative joint disease and post-operative arthroscopic chondroplasty was essentially asymptomatic throughout the appellate period and has not resulted in an unstable scar; a painful scar; a superficial scar; a nonlinear scar; did not encompass an area or areas of at least six square inches (39 square centimeters) and was not located on the head, face or neck.

3.  The Veteran's surgical scar of the right knee associated with degenerative joint disease and meniscectomy was essentially asymptomatic throughout the appellate period and has not resulted in an unstable scar; a painful scar; a superficial scar; a nonlinear scar; did not encompass an area or areas of at least six square inches (39 square centimeters) and was not located on the head, face or neck.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for surgical scar of the left knee associated with degenerative joint disease and post-operative arthroscopic chondroplasty have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013). 

2.  The criteria for an initial compensable rating for surgical scar of the right knee associated with degenerative joint disease and meniscectomy have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

With respect to the propriety of the assigned ratings for the service-connected surgical scars of the left and right knees, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the rating decision on appeal.   Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded multiple VA examinations to determine the nature and severity of his service-connected surgical scar, including those conducted in April 2012 and April 2014.  The Veteran has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disabilities have worsened in severity since his last April 2014 VA examination.  Rather, he argues that the evidence reveals that his disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for initial compensable ratings and that no further examinations are necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Historically, the Veteran's service-connected surgical scars of the left and right knees have been rated under the diagnostic code for unstable or painful scars.  Under the rating criteria that has been in effect since October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

An April 2012 VA Disability Benefits Questionnaire (DBQ) report indicated that the Veteran had undergone a right knee meniscectomy in 1992, 1994 and 2011 and that he had also undergone such a procedure in the left knee in 1993, 1995 and 2011.  The examiner found that the Veteran had surgical or other scars related to his knee conditions but that such scars were not painful and/or unstable and did not encompass a total area greater than 39 square centimeters (six square inches).  The April 2014 VA DBQ report reflected identical findings as to the Veteran's left and right knee surgical scars.

The record does not support an initial compensable rating for a left and/or right knee surgical scar.  The scar of either knee was not found to be painful or unstable on objective examination and there is no indication that the Veteran subjectively reported such symptoms.  As such, the record does not indicate that the Veteran's left and/or right knee surgical scar manifested as painful or unstable and, accordingly, a compensable rating is not warranted.

The Board has also considered whether a higher or a separate rating is warranted under other potentially applicable diagnostic codes.  However, neither scar impacted an area or areas of 144 square inches (929 square centimeters) or greater and hence do not warrant a rating under Diagnostic Code 7802.  Neither scar was found to be deep or nonlinear and was clearly not located on the head, face or neck; a compensable rating under Diagnostic Code 7800 or 7801 is therefore not warranted.  Finally, the Board notes that the Veteran has not subjectively reported that either scar impacted an area or areas of 144 square inches (929 square centimeters) or greater, that either scar was deep or nonlinear or that either scar was located on the head, face or neck.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 47.  He is not, however, competent to identify a specific level of disability of his surgical scar of the left and right knees according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left and/or right knees surgical scars have been provided by the medical personnel who examined him during the current appeal and rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's general complaints of increased symptomatology.  See Cartwright, supra (interest in the outcome of a proceeding may affect the credibility of testimony).

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected surgical scar of the left and/or right knees; however, the Board finds that his symptomatology has been stable throughout the appeals.  Therefore, assigning a staged rating for such disabilities is not warranted.

Additionally, the Board finds that at no pertinent point have the surgical scars of the left and right knees been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.               § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the surgical scars of the left and/or right knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional left and/or right knee surgical scar impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Here, however, the Veteran reported that he was employed with a water company in a November 2009 VA treatment note.  An April 2012 VA DBQ report indicates that the Veteran worked at VA.  As there is no suggestion at this point that the Veteran would be unable to obtain or maintain gainful employment due to his service-connected left knee and/or right knee surgical scars, or as a result of his combined service-connected disabilities consideration of a TDIU in connection with the higher rating claims on appeal is not warranted. 

For all the foregoing reasons, the Board finds that there is no basis for a higher, or staged, rating for the surgical scars of the left and right knees, pursuant to Fenderson, and that each claim for higher rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

ORDER

Entitlement to an initial compensable rating for surgical scar of the left knee, beginning on January 18, 2011, is denied.
 
Entitlement to an initial compensable rating for surgical scar of the right knee, beginning on March 22, 2011, is denied.


REMAND

A review of the claims file reveals that further RO action on the remaining claims on appeal are warranted. 

First, the Board notes that the Veteran has been awarded three separate ratings for each knee during the course of this appeal.  The AOJ has awarded a 10 percent rating for right knee degenerative joint disease with meniscectomy by analogy under the diagnostic codes for traumatic arthritis and removal of symptomatic semilunar cartilage.  A 10 percent rating has been awarded for left knee degenerative joint disease, post-operative arthroscopic chondroplasty under the diagnostic code for traumatic arthritis.  In November 2012, separate 20 percent ratings, each, were awarded for recurrent subluxation, effective April 17, 2012.  In June 2014, separate noncompensable ratings, each, were awarded for limitation of extension, effective April 18, 2014.  The award of a separate noncompensable rating limitation of extension of the right knee was specifically made under the diagnostic codes for degenerative arthritis and limitation of extension.

The Board notes that the AOJ's actions in this regard do not appear to be consistent with opinions of VA's General Counsel VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).  Moreover, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   

The record suggests that the Veteran has been awarded two separate ratings for each knee based on limitation of motion (i.e., limitation of extension and arthritis-which is rated on the basis of limitation of flexion and/or extension); this appears to constitute pyramiding.  In addition, the Veteran may have been awarded two separate ratings in the right knee which address symptoms related to joint locking (i.e., recurrent subluxation and the removal of symptomatic semilunar cartilage).  Such ratings may also constitute pyramiding.  Under these circumstances, the Board finds that further AOJ action on the knee claims, in light of all the above, is warranted.

In addition, the Board notes that an April 2012 VA DBQ report indicated that there was evidence or a history of recurrent patellar subluxation/dislocation in both of the Veteran's knees.  The examiner found that such symptoms were moderately severe in the right knee and severe in the left knee.  In addition, the examiner found that the Veteran suffered from a meniscal condition in each knee that was manifested by frequent episodes of joint locking.  Such findings were the basis of the award of separate 20 percent ratings for left and right knee recurrent subluxation in the November 2012 rating decision.  However, in the subsequent April 2014 VA examination report, the examiner found that there was no evidence or history of recurrent patellar subluxation or dislocation.  It is therefore unclear to the Board whether the Veteran had ever had recurrent patellar subluxation/dislocation or whether such symptoms were instead manifestations of a meniscus (semilunar cartilage) condition.  On remand, such clarification should be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Community Based Outpatient Clinic in El Paso dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  After completion of the above development, and after obtaining any outstanding records, forward the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of any relevant electronic records, to the April 2014 VA examiner for a supplemental opinion clarifying an earlier VA opinion.

Specifically, the physician should discuss the significance, if any, of the April 2012 VA DBQ report finding that there was evidence or history of recurrent patellar subluxation/dislocation in the Veteran's right and left knees as compared to the April 2014 VA DBQ report finding that there was no such evidence or history.  The physician should also specifically discuss the relationship, if any, between such patellar subluxation and/or dislocation and episodes of joint locking or other symptoms related to a meniscus (semilunar cartilage) condition.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

3.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matters remaining on appeal, to include the claims for increased ratings for left and right knee disabilities, in light of all pertinent evidence and legal authority, to include consideration of 38 C.F.R. § 4.14 and the diagnostic codes pertaining to knee impairments that are implicated by the evidence, including, but not limited to, Diagnostic Codes 5258 and 5259. 

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to, and discussion of, any additional legal authority considered, including any diagnostic codes considered that pertain to knee impairments such as a semilunar cartilage condition (including, but not limited to, Diagnostic Codes 5258 and 5259), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


